Exhibit 10.3
 
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT, made this November 11, 2013


Accelera Innovations, Inc., a Delaware corporation, whose principal place of
business is located at 20511 Abbey Drive, Frankfort, Illinois 60423 (hereinafter
referred to as "Debtor"), for valuable consideration, receipt whereof is hereby
acknowledged, hereby grants to Blaise J. Wolfrum, M.D., an Illinois resident
(hereinafter referred to as "Secured Party"), a security interest in, and
mortgages to Secured Party, the following described goods and any and all
additions and accessions thereto and products and proceeds thereof (hereinafter
called the "Collateral"):
 
Section 1.   Security Interest.  Debtor hereby grants to Secured Party a
security interest (the “Security Interest”) in the items of collateral described
on Exhibit A attached hereto and in all attachments, additions, replacements,
substitutions, and accessions and in all proceeds thereof in any form now
existing, after acquired and hereafter arising (collectively, the “Collateral”).


Section 2.   Indebtedness Secured.  This Agreement and the Security Interest
created hereunder secure payments due under a Stock Purchase Agreement, Stock
Pledge Escrow Agreement, and Secured Promissory Note made between Debtor and
Secured Party (“Indebtedness”) wherein Debtor purchased 100% of the shares of
stock of Behavioral Health Care Associates, Ltd., an Illinois corporation, (the
“Company”) from Secured Party.
 
Section 3.   Covenants and Warranties.  Debtor hereby covenants and warrants
that, at the execution hereof and at all times throughout the duration hereof:
 
(a) Debtor will join with Secured Party to file, wherever Secured Party deems
appropriate, financing statements in the form and content required by Secured
Party, describing the Collateral in the same manner as it is described herein
and Debtor will pay all costs of such filing.  From time to time at the request
of Secured Party, Debtor shall execute one or more financing statements and such
other documents and do such other acts and things, all as Secured Party may
reasonably request, regarding the Security Interest in the Collateral; and,
 
(b) Secured Party may examine and inspect the Collateral, including the
Company’s book and records, at any reasonable time; Debtor will promptly notify
Secured Party of any change in the location of the Collateral within said State.
 
Section 4.   Event of Default.  The occurrence of any of the following shall
constitute an “Event of Default”:
 
(a)        Debtor’s failure to make payment of any principal, interest, fees,
costs, charges, expenses, or other sums relating to the Indebtedness and payable
from time to time when required hereunder or thereunder, and, in any such case,
such failure shall continue for a period of five (5) business days;
 
Exhibit 10.3 -- Page 1

--------------------------------------------------------------------------------

 
 
(b)        Debtor shall (i) apply for, consent to or suffer to exist the
appointment of or the taking of possession by, a receiver, custodian, trustee or
liquidator of itself or of all or a substantial part of its property, (ii) make
a general assignment for the benefit of creditors, (iii) commence a voluntary
case under the federal bankruptcy laws (as now or hereafter in effect), (iv) be
adjudicated bankrupt or insolvent, (v) file a petition seeking to take advantage
of any other law providing for the relief of debtors, (vi) acquiesce to without
challenge within ten (10) days of the filing thereof, or fail to have dismissed
within forty-five (45) days, any petition filed against it in any involuntary
case under such bankruptcy laws, or (vii) take any action for the purpose of
effecting any of the foregoing;
 
(c)        Debtor shall cease operation of its present business; or
 
(d)        Debtor directly or indirectly sells, assigns, transfers, conveys, or
suffers or permits to occur any sale, assignment, transfer or conveyance of all
or substantially all of its assets, except as permitted herein.


Section 5.   Secured Party’s Rights and Remedies.  Upon the occurrence of any
Event of Default or at any time thereafter:
 
(a) Secured Party may, at its option, declare all of the Indebtedness secured by
this Agreement immediately due and payable without demand or notice of any kind,
and the Indebtedness thereupon shall become due and payable immediately without
demand or notice (but with such adjustments, if any, with respect to interest or
other charges as may be provided for in the promissory notes or other writings
evidencing the Indebtedness secured).
 
(b) Secured Party and its agents are authorized to enter into and enter onto any
premises where the Collateral may be located for the purpose of taking
possession of the Collateral and any records thereof and Secured Party may, at
its option, demand that Debtor, at Debtor’s expense, assemble the Collateral and
make the Collateral available to Secured Party at a convenient place acceptable
to Secured Party and, after notice to Debtor as hereinafter provided and other
reasonable notice to secured parties of record, Secured Party may sell or
otherwise dispose of the Collateral at public or private sale, without further
notice or advertisement, at which sale Secured Party may become the purchaser.
 
(c) Secured Party may demand that Debtor shall, upon receipt by Debtor of any
proceeds covered hereby or of any check, draft, or other instrument representing
the proceeds, forthwith and without further notice or demand deliver the same to
Secured Party in the form in which the said items are received, endorsed by
Debtor for payment to Secured Party.
 
(d) Secured Party shall have and may exercise, from time to time, any and all
rights and remedies of a secured party under the Uniform Commercial Code of
Illinois and any and all rights and remedies available to a secured party under
any other applicable law.
 
(e) In the event of a sale or other disposition of the Collateral or the receipt
of any proceeds of the Collateral by Secured Party, after all of the
Indebtedness with appropriate interest and all costs and expenses of Secured
Party with respect to the possession and sale of the Collateral have been paid
in full as appropriate, the surplus, if any, shall be paid to Debtor by Secured
Party, and any Collateral remaining shall be transferred and reassigned to
Debtor by Secured Party; and in the event of a deficiency, there shall be due
from Debtor and Debtor shall immediately pay to Secured Party the difference
between the amounts received by Secured Party and the remaining sum secured
hereby, plus all costs and expenses of Secured Party in repossessing,
transporting, repairing, storing, selling or otherwise handling the Collateral
pursuant to such sale or other disposition.

 
Exhibit 10.3 -- Page 2

--------------------------------------------------------------------------------

 
 
(f) All remedies hereunder shall be cumulative and not alternative. Debtor shall
pay promptly the costs and expenses of Secured Party of collection of any and
all Indebtedness, enforcement of rights under this Agreement, including
reasonable attorneys’ fees, and those costs, expenses, and attorneys’ fees
incurred in appellate proceedings and expenses and attorneys’ fees on any
actions otherwise with respect to the Collateral.
 
Section 6.    Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.  If any provision of this
Agreement is prohibited by or invalid under applicable law, the provision shall
be ineffective only to the extent of the prohibition or invalidity, without
invalidating the remainder of the provision or the other remaining provisions of
this Agreement.
 
Section 7.   Miscellaneous.
 
(a) Without limiting any other right of Secured Party, whenever Secured Party
has the right to declare any Indebtedness to be immediately due and payable
(whether or not it has so declared), Secured Party may set off against the
Indebtedness all monies then owed to Debtor by Secured Party in any capacity
whether due or not and Secured Party shall be deemed to have exercised its right
to set off immediately at the time its right to such election accrues.
 
(b) No delay or omission by Secured Party in exercising any right hereunder or
with respect to any Indebtedness shall operate as a waiver of that or any other
right, and no single or partial exercise of any right shall preclude Secured
Party from any other or further exercise of any other right or remedy. Secured
Party may cure any default by Debtor in any reasonable manner without waiving
the default so cured and without waiving any other prior or subsequent default
by Debtor.
 
(c) This Agreement may not be modified or amended nor shall any provision of it
be waived except by a written instrument signed by Debtor and Secured Party.
 
(d) This Agreement is a continuing agreement and shall survive any closing and
shall remain in force until Secured Party shall provide written notice of its
termination and thereafter until all of the Indebtedness contracted for or
created before receipt of the notice and any extension or renewals of that
Indebtedness (whether made before or after receipt of the notice), together with
all interest thereon both before and after the notice, shall be paid in full.
 
(e)  Debtor promises to pay Secured Party said sum plus all costs of collection,
legal expenses and attorneys' fees incurred by Secured Party upon the occurrence
of a default under this agreement, in collecting or enforcing payment of such
indebtedness, or in preserving, protecting or realizing on the Collateral herein


(f) Debtor will not sell or offer to sell, assign, pledge, lease or otherwise
transfer or encumber the Collateral or any interest therein, without the prior
written consent of Secured Party.


(g)  Debtor shall keep the Collateral at all times insured against risks of loss
or damage by fire (including so-called extended coverage), theft and such other
casualties as Secured Party may reasonably require, including collision in the
case of any motor vehicle, all in such amounts, under such forms of policies,
upon such terms, for such periods and written by such companies or underwriters
as Secured Party may approve, losses in all cases to be payable to Secured Party
and Debtor as their interests may appear.  Debtor shall furnish Secured Party
with certificates of such insurance or other evidence satisfactory to Secured
Party as to compliance with the provisions of this paragraph upon request.

 
Exhibit 10.3 -- Page 3

--------------------------------------------------------------------------------

 
 
(h)  Debtor will keep the Collateral free from any adverse lien, security
interest or encumbrances and in good order and repair, shall not waste or
destroy the Collateral or any part thereof, and shall not use the Collateral in
violation of any statute, ordinance or policy of insurance thereon.  Secured
Party may examine and inspect the Collateral at any reasonable time or times,
wherever located.


(i)  Debtor will pay promptly when due all taxes and assessments upon the
Collateral or for its use or operation or upon this Agreement.
 
(j)  Debtor agrees to pay, and shall defend, indemnify and hold harmless Secured
Party from and against any and all costs, expenses, losses, damages, claims, and
liabilities, suffered or sustained by Secured Party with respect to the
transactions contemplated in this Agreement, arising out of or resulting from
any breach of Debtor’s representations and warranties and covenants contained
herein, arising out of or resulting from any action taken by Debtor,


IN WITNESS WHEREOF, Debtor and Secured Party have caused this Agreement to be
executed as of the date of the last signature below.


DEBTOR:


ACCELERA INNOVATIONS, INC.


 
/s/ Geoffrey Thompson                                              
By:  Geoffrey Thompson
Its:  Chairman of the Board of Directors




SECURED PARTY:


BLAISE J. WOLFRUM, M.D.




/s/ Blaise J. Wolfrum M.D                                   
By:  Blaise J. Wolfrum, M.D.

 
Exhibit 10.3 -- Page 4

--------------------------------------------------------------------------------

 



 
EXHIBIT A


(1) GENERAL INTANGIBLES. All of Company’s General Intangibles, now existing or
hereafter arising or acquired, together with the proceeds therefrom. As used
herein, the term "General Intangibles" means all personal property (including
things in action) other than goods, accounts, chattel paper, documents,
instruments, and money, and includes, but is not limited to, business records,
deposit accounts, inventions, intellectual property, designs, patents, patent
applications, trademarks, trademark applications, trademark registrations,
service marks, service mark applications, service mark registrations, trade
names, goodwill, technology, knowhow, confidential information, trade secrets,
customer lists, supplier lists, copyrights, copyright applications, copyright
registrations, licenses, permits, franchises, tax refund claims, and any letters
of credit, guarantee claims, security interests, or other security held by the
Company to secure any "Accounts" (as hereinafter defined).


(2) ACCOUNTS (INCLUDING ACCOUNTS RECEIVABLE). All of Company’s Accounts, whether
now existing or hereafter arising or acquired, together with the proceeds
therefrom. As used herein, the term "Accounts" means any right of the Company to
receive payment from another person or entity, including payment for goods sold
or leased, or for services rendered, no matter how evidenced or arising, and
regardless of whether yet earned by performance. It includes, but is not limited
to, accounts, accounts receivable, contract rights, contracts receivable,
purchase orders, notes, drafts, acceptances, all rights to payment earned or
unearned under a charter or other contract involving the use or hire of a vessel
and all rights incident to the charter or contract, and other forms of
obligations and receivables.


(3) INVENTORY. All of Company’s Inventory, whether now owned or hereafter
acquired, together with the products and proceeds therefrom and all packaging,
manuals, and instructions related thereto. As used herein, the term "Inventory"
means all goods, merchandise, and personal property held for sale or leased or
furnished or to be furnished under contracts of service, and all raw materials,
work in process, or materials used or consumed in Company's business, wherever
located and whether in the possession of Debtor, the Company, a warehouseman, a
bailee, or any other person.


(4) EQUIPMENT. All of Company’s Equipment, now owned or hereafter acquired,
together with the products and proceeds therefrom, and all substitutes and
replacements therefor. As used herein, the term "Equipment" includes all
equipment, machinery, tools, office equipment, supplies, furnishings, furniture,
or other items used or useful, directly or indirectly, in Company's business,
all accessions, attachments, and other additions thereto, all parts used in
connection therewith, and all leasehold or equitable interests therein.


(5) FIXTURES. All of Company’s interest in and to all fixtures and furnishings,
now owned or hereafter acquired, together with the products and proceeds
therefrom, all substitutes and replacements therefor, all accessories,
attachments, and other additions thereto, all tools, parts, and supplies used in
connection therewith, located on or attached to Company's business premises.
 

 
Exhibit 10.3 -- Page 5
 

--------------------------------------------------------------------------------

 
 
(6) CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS. All of Company's right, title, and
interest in any chattel paper, documents, or instruments, now owned or hereafter
acquired or arising, or now or hereafter coming into the possession, control, or
custody of either Company or Secured Party, together with all proceeds
therefrom. The terms "chattel paper," "documents," and
"instruments" shall have those meanings ascribed to them in the Illinois Uniform
Commercial Code.


 
 
 
 
 

 

 
Exhibit 10.3 -- Page 6

--------------------------------------------------------------------------------

 
